           Case 2:20-cv-00464-RFB-DJA Document 55 Filed 08/18/20 Page 1 of 2




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   HENRY BRANDON,                                         Case No.: 2:20-cv-00464-RFB-DJA
 9          Plaintiff,                                                    ORDER
10   v.
11   LVMPD, et al.,
12          Defendants.
13         Pending before the Court is pro se Plaintiff Henry Brandon’s Motion for Status Hearing
14 (ECF No. 40) and Motion for 30 days to Recover Filings and Evidence (ECF No. 41), both filed
15 on July 24, 2020. Plaintiff also filed an Errata to his Motion ECF No. 41 (ECF Nos. 49-50) on
16 July 30, 2020. This matter is also before the Court on Plaintiff’s Second Motion for Case Status
17 Hearing (ECF No. 46) and Motion for Plaintiff to Respond (ECF No. 47), both filed on July 29,
18 2020. To date, no response was filed by any Defendant. The Court finds these matters are properly
19 resolved without a hearing. LR 78-1.
20         Plaintiff requests various forms of relief including a status hearing with the Court. It is
21 within the Court’s discretion to determine if a status hearing is necessary in this action. LR 16-2.
22 The Court declines to grant Plaintiff’s request. He appears to allege some conspiracy is being
23 acted upon by Wynn Resort and his computer along with DVDs that Plaintiff believes contain
24 evidence are not within his possession. Plaintiff cannot obtain an advisory opinion from the Court
25 on how to conduct discovery in this case; he must review the Federal Rules of Civil Procedure
26 along with the Local Rules in order to prosecute his case.
27         Further, Plaintiff requests that the Court provide copies of filings and evidence at “no cost
28 to plaintiff.” (ECF No. 46). The Court is not responsible for providing free copies of court filings

                                                    1
           Case 2:20-cv-00464-RFB-DJA Document 55 Filed 08/18/20 Page 2 of 2




 1 to litigants. 28 U.S.C. § 1915. Copies produced from an electronic format (CM/ECF) are $.10 per
 2 page; copies produced from a physical format are $.50 per page. The Court cannot provide copies
 3 or mailing service for parties. If Plaintiff wishes to receive copies of electronically filed documents
 4 from the Court from CM/ECF, the cost is $0.10 per page. Nev. LR IC 1-1(i)(5); 28 U.S.C. § 1914.
 5 The Court is not also obligated to procure any evidence that Plaintiff claims exists in support of
 6 his case. As noted above, Plaintiff must proceed through the discovery process to obtain any
 7 evidence he believes that he needs for this action.
 8         Finally, the Court notes that the above filings by Plaintiff are largely duplicative – if not
 9 exactly the same document – and lack citation to proper points and authority. Plaintiff is still
10 required to comply with the Federal and Local Rules and is advised that future conduct violative
11 of those rules may subject him to sanctions.
12         IT IS HEREBY ORDERED that Plaintiff Henry Brandon’s Motion for Status Hearing
13 (ECF No. 40) is denied.
14         IT IS FURTHER ORDERED that Plaintiff’s Motion for 30 days to Recover Filings and
15 Evidence (ECF No. 41) is denied.
16         IT IS FURTHER ORDERED that Plaintiff’s Second Motion for Case Status Hearing
17 (ECF No. 46) is denied.
18         IT IS FURTHER ORDERED that Plaintiff’s Motion for Plaintiff to Respond (ECF No.
19 47) is denied.
20
21         Dated: August 18, 2020.
22                                                                ______________________________
                                                                  Daniel J. Albregts
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                      2
